Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jack Hartley on 5/18/2022.

The application has been amended as follows: 
Claims 1, 3, 4, 6-9, and 21-25: (cancelled)
26. (Currently Amended) A system for removing a packing screw, comprising: 
a wellbore pumping unit comprising at least one packing screw having an axis of rotation, 
wherein the at least one packing screw is generally a cylindrical shape having an outer end with a plurality of circumferential holes along an outside diameter;
 a packing screw removal tool comprising: 
a tool body with a plate shape; 4Atty. Docket 2019-IPM-103573U1 US (4727-07700)Patent 
a plurality of packing screw engagement dogs coupled to the tool body, wherein the engagement dogs are oriented parallel to [[the]] an axis of rotation of the at least one packing screw and configured for an allowance fit over [[the]] an outer end of the packing screw, and wherein the engagement dogs are asymmetrically disposed about the axis of rotation; 
a plurality of locking pins releasably coupled to the packing screw engagement dogs, wherein the locking pins are oriented in a radial direction relative to the axis of rotation, and wherein the locking pins are configured to extend or retract in the radial direction to engage or disengage the circumferential holes of the at least one packing screw; and
 a torque transfer engagement post coupled to the tool body, wherein the torque transfer engagement post extends from the tool body, and wherein the torque transfer engagement post defines a first engagement feature dimensioned to be engaged by a first wrench size.  
27. (Currently Amended) The system of claim 26, wherein the at least one of the packing screw of the wellbore pumping unit comprises a first packing screw adjacent to a second packing screw and wherein the packing screw removal tool is configured to rotate the first packing screw about the axis of rotation of the packing screw prior to removal of the second packing screw.  
28. (Currently Amended) The system of claim 27, wherein the at least one of the packing screw of the wellbore pumping unit further comprises a third packing screw, wherein the second packing screw is positioned between the first and third packing screws, 5Atty. Docket 2019-IPM-103573U1 US (4727-07700)Patent and wherein the packing screw removal tool is configured to rotate the second packing screw prior to removal of the first or third packing screws.  
30. (Currently Amended) The system of claim 29, wherein the high pressure oilfield pump includes the at least one packing screw and primary packing for the at least one plunger, and wherein the at least one packing screw is configured to retain the primary packing in place.  
31. (Currently Amended) The system of claim 30, wherein the wellbore pumping unit includes a pump power end and a pump fluid end, wherein the pump power end is a fixed distance from the pump fluid end, wherein the at least one packing screw is coupled to the pump fluid end, and wherein the packing screw removal tool is configured to fit between the pump power end and the pump fluid end to releasably couple to one of the at least one packing screw.  
32. (Currently Amended) The system of claim 26, wherein the body comprises a short side and a long side, and wherein at least two packing screw engagement dogs of the plurality of packing screw engagement dogs are located on the short side of the body of the packing screw removal tool.  
33. (Currently Amended) The system of claim 32, wherein the at least two packing screw engagement dogs are configured to align with the circumferential holes along an outside diameter of the at least one packing screw.  
34. (Currently Amended) The system of claim 33, wherein the plurality of packing screw engagement dogs further comprise at least three packing screw engagement dogs [[are]] located on an opposite short side of the packing screw removal tool and configured to align with the circumferential holes along [[an]] the outside diameter of the packing screw.
Allowance
Claims 26-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 26, the prior art of record Lauritano (US 4929111), is generally consistent with the claim limitations as described in the previous Office Action.  Lauritano teaches a tool for pulling a harmonic balancer from a crank shaft.  Lauritano does not disclose a wellbore pumping unit with at least one packing screw with circumferential holes along an outside diameter wherein a packing screw removal tool with a plurality of locking pins engage.  Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Claims 27-34 are allowed as being dependent from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723